DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to Applicant's amendment filed on 15 December 2021.  Applicant’s amendment on 15 December 2021 amended Claims 1, 2, 4, and 5.  Claims 6 and 7 is newly presented.  Currently Claims 1-7 are pending and have been examined.  The Examiner notes that the 101 rejection has been withdrawn.  

Examiner’s Note

The claims recite the combination of additional elements of monitoring devices mounted on infrastructure structures, providing automatic information regarding failure and recovery data of the structures. Specifically, the additional elements recite a specific manner of automatically collect and alert of failures and possible recovery options which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception. 

Response to Arguments

Applicant's remaining arguments filed 15 December 2021 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 and 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LOCHRY et al. (U.S. Patent Publication 2018/0136085 A1) (hereafter Lochry).

Referring to Claim 1, Kalyanaraman teaches an information device, said device comprising:

an information processing device, comprising: an analyzing unit that receives, from a plurality of monitoring devices that perform automatic monitoring, failure information of a plurality of kinds of infrastructure owned by a plurality of infrastructure companies and recovery information of the plurality of kinds of infrastructure, analyzes the received failure information and the received recovery information (see; par. [0060], par. [0066] and par. [0090] of Lochry teaches the analysis of sensor data attached to infrastructure structures for monitoring for failure conditions and provide related damages in specific areas of the structure, 

processes detailed information of the failure information and the recovery information into simplified contents; and an output unit that, in a case of receiving a request for the failure information and the recovery information, outputs the processed failure information and recovery information to a requester that is one of the plurality infrastructure companies (see; par. [0062] of Lochry teaches outputting remediation actions to be taken on sensed data, which is based on par. [0059] determined failure (i.e. analyze) and make decisions on what to repair or replace (i.e. recovery) and when factors such as, par. [0066] emergency action being required (i.e. severity of failure), for the par. [0058] multiple owners and operators of the structures when requested).


Referring to Claim 4, Lochry teaches an information processing method.  Claim 4 recites the same or similar limitations as those addressed above in claim 1, Claim 4 is therefore rejected for the same reasons as set forth above in claim 1.

Referring to Claim 5, Lochry teaches an information processing program.  Claim 5 recites the same or similar limitations as those addressed above in claim 1, Claim 5 is therefore rejected for the same reasons as set forth above in claim 1.

Referring to Claim 6, see discussion of claim 4 above, while Lochry teaches the device above, Lochry further discloses a device having the limitations of:

performing infrastructure recovery in accordance with the processed failure information and recovery information (see; par. [0016]-[0018] of Lochry teaches the monitoring using sensors to determine the health of structures being monitored, par. [0024] where the diagnosing of the health of the structure determine to replace, repair and remedy structural situation using objective evidence, par. [0023] including for repairable deterioration, and par. [0062] provides an example of recovery is provided).


Referring to Claim 7, see discussion of claim 4 above, while Lochry teaches the device above, Lochry further discloses a device having the limitations of:

receiving, the plurality of infrastructure companies do not have access to one another’s failure information (see; par. [0058] multiple different owners and operators of the structures in order to, this data is then used to par. [0059] determine (i.e. analyze) and make decisions on what to repair or replace (i.e. recovery) and when factors such as, par. [0066] emergency action being required (i.e. severity of failure) for their own properties).


Claim Rejections - 35 USC § 103
		
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over LOCHRY et al. (U.S. Patent Publication 2018/0136085 A1) (hereafter Lochry) in view of Luis et al. (BR PL 1101142 A2) (hereafter Luis).


Referring to Claim 2, see discussion of claim 1 above, while Lochry teaches the device above, Lochry further discloses a device having the limitations of:

the analyzing unit maps failure locations on a map on the basis of failure information of the plurality of kinds of infrastructure (see; par. [0024] of Lochry teaches identifying various states and features of the structure related to the sensed potential damage, and can be performed on par. [0022] different kinds of infrastructure such as bridges, tunnels, walls, and buildings in order to par. [0059] determine (i.e. analyze) and make decisions on what to repair or replace (i.e. recovery) and when factors such as, par. [0066] emergency action being required (i.e. severity of failure)).

Lochry does not explicitly disclose the following limitation, however,

Luis teaches assigns a level for a failure level of each failure location, and maps recovery regions on a map on the basis of recovery information of the plurality of kinds of infrastructure, and gives an order of priority for a recovery plan to each recovery region (see; pg. 3, par. 6-7 of  Luis teaches determining a tiered risk metric that is determined based on a qualitative an quantitative assessment of possible risks, pg. 8, par. 1 discloses that threat analysis and risks are mapped to points of the infrastructure which identifies impact and expected future occurrence, pg. 3, par. 9-11 further indicates that a priority is identified for risks and includes infrastructure identification that are critical and needs to be addressed first).

The Examiner notes that Lochry teaches similar to the instant application teaches the monitoring and determination of the structural health of infrastructure.  Specifically, Lochry discloses the obtaining of sensor data relating to damage of an infrastructure in order to adjust determine to 

Lochry discloses the obtaining of sensor data relating to damage of an infrastructure in order to adjust determine to repair or replace infrastructure.  However, Lochry fails to disclose assigns a level for a failure level of each failure location, and maps recovery regions on a map on the basis of recovery information of the plurality of kinds of infrastructure, and gives an order of priority for a recovery plan to each recovery region.

Luis discloses assigns a level for a failure level of each failure location, and maps recovery regions on a map on the basis of recovery information of the plurality of kinds of infrastructure, and gives an order of priority for a recovery plan to each recovery region.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Lochry assigns a level for a failure level of each failure location, and maps recovery regions on a map on the basis of recovery information of the plurality of kinds of infrastructure, and gives an order of priority for a recovery plan to each recovery region as taught by Luis since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Lochry and Luis teach the collecting and analysis of data in order to provide information regarding the location of specific items at locations with associated data to provide insight to individuals and they do not contradict or diminish the other alone or when combined.



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over LOCHRY et al. (U.S. Patent Publication 2018/0136085 A1) (hereafter Lochry) in view of Luis et al. (BR PL 1101142 A2) (hereafter Luis) in further view of Kalyanaraman et al. (U.S. Patent Publication 2018/0218547 A1) (hereafter Kalyanaraman) in further view of Khorashadi et al. (JP 6158150 B2) (hereafter Khorashadi).

Referring to Claim 3, see discussion of claim 2 above, while Lochry in view of Luis teaches information processing device above, Lochry in view of Luis does not explicitly disclose a device having the limitations of:

wherein the analyzing unit creates first concealed information that is mesh data where an object district is sectioned into a grid, par. [0028] of Kalyanaraman teaches the mapping of an assets position (i.e. on a grid) including its par. [0004] monitored asset health using sensors (i.e. approaching failure or estimated time to failure)).

the failure level corresponding to a range sectioned into a grid is displayed in this range, ([0084]-[0087]  of Kalyanaraman teaches an indicated range of asset health (i.e. level of failure) which is displayed between 0 and 1 and based on the additional information a health differential curve over a period of time can be displayed (i.e. grid), this information can be then added to par. [0028] the mapping of an assets position (i.e. on a grid) including its par. [0004] monitored asset health using sensors).

creates second concealed information that has been made into a heatmap display of the order of priority for the recovery plan of the object district (see; par. [0097] of Kalyanaraman teaches creating a heatmap showing regions in near real time that provide asset location of tasks, taking into account information regarding par. [0010] the criticality of teach asset and task added to par. [0028] the mapping of an assets position (i.e. on a grid) including its 

wherein the output unit performs display output of failure map information, where the first concealed information is superimposed on map information, to the requester, (see; par. [0028] of Kalyanaraman teaches the overlaying (i.e. displaying) of vehicle position and as well as wear and tear usage data related to the time to failure providing a map that also includes a degree of failure of the equipment in different regions).

performs display output of recovery map information, where the second concealed information is superimposed on map information, to the requester (see; par. [0028] of Kalyanaraman teaches the overlaying (i.e. displaying) of vehicle position and as well as wear and tear usage data related to the time to failure providing a map where the data is from the par. [0097] creating of a heatmap showing regions in near real time that provide asset location of tasks, taking into account information regarding par. [0010] the criticality of teach asset and task added to par. [0028] the mapping of an assets position (i.e. on a grid)).

The Examiner notes that Lochry teaches similar to the instant application teaches the monitoring and determination of the structural health of infrastructure.  Specifically, Lochry discloses the obtaining of sensor data relating to damage of an infrastructure in order to adjust determine to repair or replace infrastructure and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Luis teaches the diagnosis of critical infrastructures and associating the diagnosis with a risk value and as it is comparable in certain respects to Lochry which monitoring and determination of the structural health of infrastructure as well as the instant application it is viewed as analogous art in that they both monitor assets in a location for providing information to users and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Kalyanaraman teaches the obtaining of position data and sensor data relating to real time parameters of assets in order to adjust future tasks to manage asset failure and as it is comparable in certain respects to Lochry and Luis which monitoring and 

Lochry discloses the obtaining of sensor data relating to damage of an infrastructure in order to adjust determine to repair or replace infrastructure.  However, Lochry fails to disclose wherein the analyzing unit creates first concealed information that is mesh data where an object district is sectioned into a grid, the failure level corresponding to a range sectioned into a grid is displayed in this range, creates second concealed information that has been made into a heatmap display of the order of priority for the recovery plan of the object district, wherein the output unit performs display output of failure map information, where the first concealed information is superimposed on map information, to the requester, and performs display output of recovery map information, where the second concealed information is superimposed on map information, to the requester.

Kalyanaraman discloses wherein the analyzing unit creates first concealed information that is mesh data where an object district is sectioned into a grid, the failure level corresponding to a range sectioned into a grid is displayed in this range, creates second concealed information that has been made into a heatmap display of the order of priority for the recovery plan of the object district, wherein the output unit performs display output of failure map information, where the first concealed information is superimposed on map information, to the requester, and performs display output of recovery map information, where the second concealed information is superimposed on map information, to the requester.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Lochry and Luis wherein the analyzing unit creates first concealed information that is mesh data where an object district is sectioned into a grid, the failure level corresponding to a range sectioned into a grid is displayed in this range, creates second concealed information that has been made into a heatmap display of the order of priority for the 

Kalyanaraman teaches the mapping of an area and locating assets in specific regions with specific health values in order to manage their time to failure but does not exactly teach the use of grids in the region, however,

Lochry in view of Luis in further view of Kalyanaraman does not explicitly disclose the following limitation, however,

Khorashadi teaches the combination of grids with heatmaps (see; pg. 3, par. 6 of Khorashadi teaches an example of combining heatmaps in conjunction with grids in order to specify where on a map specific obstacles are located with a value assigned to the obstacles on with the heatmap).

The Examiner notes that Lochry teaches similar to the instant application teaches the monitoring and determination of the structural health of infrastructure.  Specifically, Lochry discloses the obtaining of sensor data relating to damage of an infrastructure in order to adjust determine to repair or replace infrastructure and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Luis teaches the diagnosis of critical infrastructures and associating the diagnosis with a risk value and as it is comparable in certain respects to Lochry which monitoring and determination of the structural health of infrastructure as well as the instant 

Lochry, Luis, and Kalyanaraman discloses the combination of grids with heatmaps.  However, Lochry, Luis, and Kalyanaraman fails to disclose the combination of grids with heatmaps.

Khorashadi discloses the combination of grids with heatmaps.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Lochry, Luis, and Kalyanaraman the combination of grids with heatmaps as taught by Korashadi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Lochry, Luis, and Kalyanaraman, and Khorashadi teach the collecting and analysis of data in order to provide information regarding .

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 Singh et al. (U.S. Patent Publication 20170061767 A1) discloses a method and system for real time of operating condition at an infrastructure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623